UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 30, 2012 Park Sterling Corporation (Exact name of registrant as specified in its charter) North Carolina 001-35032 27-4107242 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 1043 E. Morehead Street, Suite 201, Charlotte, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(704) 716-2134 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 30, 2012, Park Sterling Corporation (the “Registrant”) held its 2012 Annual Meeting of Shareholders (the “Annual Meeting”). The following are the voting results on each matter submitted to the Registrant’s shareholders at the Annual Meeting. Proposal 1: The Registrant’s shareholders elected the following three directors, to serve for terms expiring at the Registrant’s 2015 Annual Meeting of Shareholders, or until their earlier resignation or retirements or until successors are duly elected and qualified. Name For Withheld Broker-Non-Votes James C. Cherry Patricia C. Hartung Thomas B. Henson Proposal 2: The Registrant’s shareholders voted to ratify the appointment of Dixon Hughes Goodman LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending December 31, 2012. For Against Abstentions Broker-Non-Votes -0- Proposal 3: The Registrant’s shareholders provided a nonbinding advisory vote on a resolution approving the compensation of the Registrant’s named executive officers. For Against Abstentions Broker-Non-Votes Proposal 4: The Registrant’s shareholders provided a nonbinding advisory vote on the frequency of the advisory vote on the compensation of the Registrant’s named executive officers One year Two years Three years Abstentions Broker-Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 1, 2012 PARK STERLING CORPORATION By: /s/David L. Gaines David L. Gaines Chief Financial Officer
